DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	Currently, the pending Claims are 1-27. The examined Claims are 1-27, with Claims 1, 5, 7, 15, 17, 25 being amended herein, and Claims 26-27 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of recorder under 35 U.S.C. 112(b) are hereby withdrawn. Additionally, and in view of the Preliminary Amendment submitted in U.S. Application No. 17/484451 which cancels claims 1-25 (See Page 6 of Remarks), the previous double patenting rejections of record are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 to further require that the one or more internal nanoparticles comprise 15 wt% to 90 wt% of the composite Si-C particle. Furthermore, Applicant has amended dependent Claims 5, 7, 15, 17, 24 to remove indefinite language such that the ranges or morphology recited in said Claims are further limited (i.e. the explicit structure of each of said dependent Claims is further limited given the absence of said indefinite language).

	Applicant presents arguments in favor of said amendments versus the prior art of record (Pages 7-10 of Remarks). 
Regarding independent Claim 1, Applicant alleges that the amount of silicon inserted into the pores of Park’s carbonaceous material under the deposition conditions described specifically in Park’s Examples 2-4 would be “quite low” (i.e. below 15 wt% of the composite material) (Pages 7-8 of Remarks). Applicant argues that such a conclusion is corroborated by Table 1 where the silicon content of Park’s composite particle can be inferred from the 1st cycle discharge capacities (Pages 8-9 of Remarks). Applicant argues that although Burton is cited for the features of dependent Claim 7, Burton nonetheless provides no reasonable suggestion for modifying Park’s composite particles to increase the wt% of the deposited silicon (Page 9 of Remarks). 
	Regarding Claim 15, Applicant argues that Sudo’s coating is deposited from a phenol resin as opposed to a gaseous precursor comprising propylene, and further, that the rationale for combining Sudo with Park allegedly relies upon incorrect assumptions regarding interchangeability between carbon particles and composite Si-C particles (Pages 9-10 of Remarks).
	
	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-9, 11, 14, 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211).

Regarding Claims 1-2, 11, 19, Park teaches a carbonaceous powder comprising a composite particle for use as a negative electrode active material in a negative electrode of a lithium secondary battery, and a method of manufacturing said carbonaceous powder comprising a composite particle (Abstract, Field of Invention). As illustrated in Figure 2C (i.e. the 4th illustration from the left), Park teaches that the composite particle comprises a spherule, wherein the spherule comprises a random agglomeration of carbon flakes (e.g. random agglomeration of graphite flakes), wherein discrete particles of a metallic, non-carbon material are deposited on the surfaces of each carbon flake (Page 4 lines 8-9, Page 4 lines 23-30, Page 5 line 32 to Page 6 line 3). Park teaches, in particular, that the discrete particles deposited on the surfaces of each carbon flake are discrete particles of silicon (Page 4 line 31 to Page 5 line 3). Park teaches that the discrete particles of silicon are deposited, via chemical vapor deposition (CVD), from a material comprising silicon and hydrogen, and in particular, from silicon hydride (SiH4) (Page 6 lines 17-22). Accordingly, and as illustrated in Figure 2C, the composite particle is a composite silicon-carbon particle comprising one or more internal discrete particles of silicon.
Regarding the method of manufacturing the composite particle, and as illustrated in Figure 2C, Park teaches that the method comprises producing the composite silicon-carbon particle (“composite Si-C particle”) comprising one or more internal discrete particles of silicon wherein said discrete particles of silicon are deposited from silicon hydride (Page 5 line 32 to Page 6 line 3, Page 6 lines 17-22). More specifically, and as illustrated in Figure 2C, Park teaches that said producing comprises exposing the random agglomeration of carbon flakes (i.e. the 1st illustration from the left) (“carbon-comprising particle”) to the silicon hydride (i.e. the 2nd illustration from the left) and depositing the one or more internal discrete particles of silicon onto an interior surface of one or more internal pores of the random agglomeration of carbon flakes (i.e. the 3rd illustration from the left) (Page 5 line 32 to Page 6 line 3, Page 6 lines 17-22).
Park does not explicitly teach that the discrete particles of silicon are silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). Accordingly, Zhang teaches that the discrete active material particles (i.e. discrete silicon particles) are formed as nanoparticles having an average diameter of 5-500 nm, given that such nanosized particles help minimize overall volumetric expansion ([0014]-[0015]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the discrete particles of silicon of Park are discrete silicon nanoparticles having an average diameter of 5-500 nm, as taught by Zhang, given that such nanosized particles would help minimize overall volumetric expansion upon lithiation.
Park, as modified by Zhang, does not explicitly teach that the discrete silicon nanoparticles comprise 15 wt% to 90 wt% of the composite silicon-carbon particle.
However, Umeno teaches a composite material for use as an anode active material in the anode of a lithium secondary battery (Abstract, [0002]). As illustrated in Figure 7, Umeno teaches that the composite material comprises a porous silicon-carbon composite particle (110) comprising internal silicon particles (2) bonded to carbon-containing particles (4) ([0054]-[0057]). Umeno teaches that in order to increase both internal surface area characteristics of the silicon-carbon composite particle and the extent to which electrochemical interactions between silicon and lithium take place during battery operation, the silicon-carbon composite particle preferably comprises 40-90 mass% (i.e. 40-90 wt%) of silicon particles therein ([0043], [0060]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the composite silicon-carbon particle formed via the method of Park, as modified by Zhang, comprises 40-90 wt% of the discrete silicon nanoparticles, given that such a silicon content therein would help increase both internal surface area characteristics of the silicon-carbon composite particle and the extent to which electrochemical interactions between silicon and lithium take place during battery operation, as taught by Umeno. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 3, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
As illustrated in Figure 2C of Park, the deposition of the discrete silicon nanoparticles further deposits at least one silicon nanoparticle onto an external surface of the random agglomeration of carbon flakes.

Regarding Claim 6, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the random agglomeration of carbon flakes are, for example, a random agglomeration of graphite flakes (i.e. an electrically conductive material) (See Claim 2). 

Regarding Claim 8, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the discrete silicon nanoparticles are grown, via CVD, on the interior surface of the one or more internal pores of the random agglomeration of carbon flakes from the silicon of the silicon hydride (See Claim 2). 

Regarding Claim 9, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane) (See Claim 1). 

Regarding Claim 14, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, Park teaches that the method of manufacturing further comprises depositing a carbonaceous coating material (“carbon-comprising coating”) on the composite silicon-carbon particle (wherein the carbonaceous coating material is formed from carbonized petroleum pitch, coal tar pitch, or thermoplastic resin) (Page 7 lines 6-16).

Regarding Claim 16, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in the annotated Figure 2C below, the composite silicon-carbon particle comprises one or more pores formed on the surface thereof (it is noted that the instant Claim does not specifically limit the term “surface pore” to a specific size/morphology).

    PNG
    media_image1.png
    285
    329
    media_image1.png
    Greyscale


Regarding Claim 17, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park teaches that the one or more internal pores have an average size of 10 nm to 10 microns (Page 4 lines 23-27). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 18, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park teaches that the method of manufacturing further comprises forming the negative electrode by casting a slurry that comprises the composite silicon-carbon particle therein (Page 11 lines 3-25). 

Regarding Claim 20, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the discrete silicon nanoparticles have an average diameter of 5-500 nm (See Claim 19). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 21, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the composite silicon-carbon particle is formed as a spherule (i.e. a spherical shape) (See Claim 19).

Regarding Claim 22, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 19, as previously described.
As illustrated in Figure 2C of Park, the composite silicon-carbon particle comprises one or more internal pores (i.e. the silicon-carbon composite particle is porous) in which the silicon nanoparticles are deposited. Park teaches that the one or more internal pores have an average size of 10 nm to 10 microns (Page 4 lines 23-27).

Regarding Claim 23, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 19, as previously described.
Furthermore, and in an embodiment illustrated by Figure 2C, Park teaches that the composite silicon-carbon particle has an average particles size of 18 microns (Page 9 lines 8-10).

Regarding Claim 24, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the composite silicon-carbon particle is formed as a spherule (i.e. spherical) (See Claim 19).

Regarding Claim 25, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 19, as previously described.
As illustrated in Figure 2C and 3 of Park, the random agglomeration of carbon flakes within the composite silicon-carbon particle form an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure which forms internal pores (i.e. the one or more internal pores within the random agglomeration of carbon flakes) within said matrix, wherein the discrete silicon nanoparticles comprise a plurality of discrete silicon nanoparticles disposed within said internal pores. As illustrated in Figures 2C and 3, the internal pores define a pore volume within the composite silicon-carbon particle. As illustrated in Figure 3, Park teaches that a carbonaceous coating material (“coating”) is disposed on at least a portion of an outer surface of the composite silicon-carbon particle (wherein the carbonaceous coating material is formed from carbonized petroleum pitch, coal tar pitch, or thermoplastic resin) (Page 7 lines 6-16). Given that the carbonaceous coating material is specifically disposed on the outer surface of the composite silicon-carbon particle such that it encapsulates the composite silicon-carbon particle therein (See Figure 3), it is considered that the carbonaceous coating material would, to at least some degree and for at least some amount of time as compared to if the carbonaceous coating material was not present, inhibit access of electrolyte into the pore volume defined by the internal pores.
Park, as modified by Zhang and Umeno, does not explicitly teach that the pore volume defined by the internal pores is different from a volume occupied by the plurality of discrete silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). As illustrated in Figure 1, the pore volume defined by the expansion accommodation pores is different from a volume occupied by the plurality of discrete active material particles. Accordingly, Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would construct the composite silicon-carbon particles of Park, as modified by Zhang and Umeno, such that the pore volume defined by the internal pores is different from a volume occupied by the plurality of discrete silicon nanoparticles, as taught by Zhang, given that such a modification would allow the internal pores to function as expansion accommodation pores which can accommodate the volumetric expansion of the plurality of discrete nanoparticles during electrochemical cycling, thereby helping suppress decreases in battery capacity.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Sudo et al. (US 2004/0247872).

Regarding Claim 5, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the random agglomeration of carbon flakes are annealed at a temperature in accordance with the instantly claimed range prior to being exposed to the silicon hydride.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). Sudo teaches that in order to increase charge/discharge capacity due to intercalation of lithium ions, it is particularly advantageous to enhance the crystallinity of the carbon material ([0142]). Sudo teaches that the crystallinity of the carbon material is preferably enhanced by subjecting the carbon material to a heat treatment at a temperature in excess of 2000°C ([0142]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would anneal the random agglomeration of carbon flakes of Park, as modified by Zhang and Umeno, at a temperature in excess of 2000°C, as taught by Sudo, prior to silicon hydride exposure, given that such a modification would help enhance the crystallinity of the random agglomeration of carbon flakes, thereby increasing charge/discharge capacity due to intercalation of lithium ions.

Claims 4, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Burton et al. (US 2008/0261116).

Regarding Claim 4, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the random agglomeration of carbon flakes are a carbon-black particle.
However, Burton teaches a method of depositing silicon on carbon materials (Abstract, [0002]). Burton teaches that silicon may be deposited onto carbon materials via CVD using silane gas which decomposes into silicon ([0048]-[0049]). Burton teaches that prior to the deposition of silicon via CVD, the carbon materials may be mixed with a carbon additive, such as carbon black, in order to increase electrical conductivity and capacity characteristics ([0041]).
Therefore, it would have been obvious that one of ordinary skill in the art would mix carbon black, as taught by Burton, with the random agglomeration of carbon flakes of Park, as modified by Zhang and Umeno, prior to exposure to the silicon hydride, given that such a modification would increase electrical conductivity and capacity characteristics. Given that the resulting particle of Park, as modified by Zhang and Burton, comprises carbon black mixed therein with the random agglomeration of carbon flakes), said resulting particle is considered, at least in part, to be a “carbon-black particle.”

Regarding Claim 7, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the random agglomeration of carbon flakes are exposed to the silicon hydride at a pressure, temperature, and duration in accordance with the instantly claimed values.
However, Burton teaches a method of depositing silicon on carbon materials (Abstract, [0002]). Burton teaches that when depositing silicon onto carbon materials via CVD using silane gas, it is preferable to perform said CVD at about 410°C or higher for a duration of 15 seconds to 60 minutes which ensures that silane gas adequately decomposes into silicon while allowing for adequate control of the crystalline characteristics of the silicon being deposited ([0048]-[0049]). Furthermore, Burton teaches that the coating properties and deposition rate of the silicon may be controlled via modulation of the pressure at which CVD is performed, wherein said pressure may be atmospheric pressure, a reduced pressure, or an elevated pressure ([0048]-[0049]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would expose the random agglomeration of carbon flakes of Park, as modified by Zhang and Umeno, to the silicon hydride at a temperature of about 410°C or higher for a duration of 15 seconds to 60 minutes, as taught by Burton, given that such conditions would ensure that the silicon hydride adequately decomposes into silicon while allowing for adequate control of the crystalline characteristics of the silicon being deposited. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
Furthermore, and through routine experimentation with a reasonable expectation of success, it would have been obvious that one of ordinary skill would optimize the pressure at which the random agglomeration of carbon flakes of Park, as modified by Zhang and Umeno, are exposed to the silicon hydride (for example, to a value in accordance with the instantly claimed value) as a means of controlling the coating properties and deposition rate of silicon, given that Burton teaches that the coating properties and deposition rate of silicon onto carbon materials via CVD using silane gas is controllable via modulation of CVD pressure between atmospheric pressures, reduced pressures, and elevated pressures (i.e. Burton teaches a result-effective variable relationship exists between CVD pressure and consequent silicon coating properties and deposition rates).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Nakanishi et al. (US 2009/0239151).

Regarding Claim 10, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane gas (See Claim 1). 
Park, as modified by Zhang and Umeno, does not explicitly teach that the material comprising silicon and hydrogen comprises chlorosilane.
However, Nakanishi teaches a negative electrode material for a secondary battery comprising silicon particles therein (Abstract, [0002]). Nakanishi teaches that the silicon particles are produced from pyrolysis of a silane gas such as silane, or alternatively, chlorosilane ([0077]). Nakanishi teaches that a chlorosilane gas such as dichlorosilane is advantageous insofar as it allows for silicon growth to be maintained at a relatively low reaction temperature ([0079]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the material comprising silicon and hydrogen of Park, as modified by Zhang and Umeno, comprises a chlorosilane such as dichlorosilane, as taught by Nakanishi, given that dichlorosilane would allow for silicon growth to be maintained at a relatively low reaction temperature.

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Fukui et al. (US 2009/0087731).

Regarding Claims 12-13, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane gas (See Claim 1). 
Park, as modified by Zhang and Umeno, does not explicitly teach that the silicon hydride is combined with one or more of ammonia, diborane, or phosphine.
However, Fukui teaches a lithium secondary battery comprising a negative electrode, wherein the negative electrode comprises silicon particles (Abstract, [0002]). Fukui teaches that it is preferable for the silicon particles to include an impurity therein, wherein the impurity is preferably phosphorous or boron ([0060]-[0062]). Fukui teaches that such an impurity improves the electron conductivity of the silicon particles, thereby improving overall uniformity of the electrode reaction ([0061]). Fukui teaches that a phosphorous or boron impurity may be introduced by adding phosphine (in the case of phosphorous) or diborane (in the case of boron) in an appropriate amount to a silane (e.g. silicon hydride) that is a source of silicon ([0058], [0062]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would add phosphine or diborane, as taught by Fukui, to the silicon hydride of Park, as modified by Zhang and Umeno, given that such an addition would introduce a phosphorous or boron impurity which improves electron conductivity of the composite silicon-carbon particles, thereby improving overall uniformity of the electrode reaction.

Claims 15, 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Kim et al. (“Effect of Carbon-coated Silicon/Graphite Composite Anode on the Electrochemical Properties”).

Regarding Claims 15, 26-27, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 14, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the carbonaceous coating material has an average thickness within the instantly claimed range, or that the carbonaceous coating material is deposited via a gaseous precursor comprising propylene.
However, Kim teaches a composite powder for use as an anode active material in the anode of a lithium secondary battery (Abstract). Kim teaches that the composite powder comprises a silicon-carbon (i.e. silicon-graphite) material comprising silicon nanoparticles, wherein the silicon-carbon material further comprises a carbon layer deposited thereon (“Experimental” p. 1965). As illustrated in Figure 2, Kim teaches that the carbon layer is deposited at a thickness of 5 nm (“Results and Discussion” p. 1966). Kim teaches that the carbon layer is deposited via the decomposition of a gaseous precursor comprising argon and propylene (“Results and Discussion” p. 1966). Kim teaches that the presence of the carbon layer helps decrease contact surface area with an electrolyte while enhancing mechanical stability by relieving stresses resulting from silicon volumetric changes during battery operation (“Results and Discussion” p. 1966).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would deposit the carbonaceous coating material of Park, as modified by Zhang and Umeno, at a thickness of 5 nm via the decomposition of a gaseous precursor comprising argon and propylene, as taught by Kim (“the gaseous precursor comprising propylene”), given that such a carbonaceous coating material would help decrease contact surface area with an electrolyte while enhancing mechanical stability by relieving stresses resulting from silicon volumetric changes during battery operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729